petition for a writ of habeas corpus and releasing Bueno from the
                conditions of lifetime supervision.' Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                 J.
                                                   Pickering


                                                      cc/LA
                                                   Parraguirre



                                                   Saitta


                cc: Chief Judge, Eighth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     Hon. Adriana Escobar, District Judge
                     Attorney General/Carson City
                     Clark County District Attorney
                     Turco & Draskovich
                     Eighth District Court Clerk




                      'We note that the district court did not provide findings of fact or
                conclusions of law in its order. To the extent that the district court
                granted relief to Bueno under NRS 176.0931(3), the district court did not
                have the authority to do this, as Bueno did not meet the statutory
                requirements for release from his lifetime supervision sentence.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A